Citation Nr: 0736645	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1964 to June 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Cleveland. Ohio, Regional Office (RO) which established 
service connection for bilateral hearing loss disability; 
assigned a noncompensable evaluation for that disability; and 
denied service connection for tinnitus.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable disability evaluation for the veteran's bilateral 
hearing loss disability.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  

The issue of service connection for chronic tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than right ear 
Level II hearing impairment and left ear Level I hearing 
impairment.  

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the evaluation of the veteran's 
bilateral hearing loss disability, the Board observes that 
the RO issued VCAA notices to the veteran in June 2004 and 
March 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and an 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The June 2004 VCAA notice was issued prior 
to the December 2004 rating decision from which the instant 
appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
In his November 2007 Informal Hearing Presentation, the 
accredited representative advances that "VA Fast letter 07-
10 stated new requirements for audiological examinations, and 
his current audiological examinations did not comply with 
these new requirements."  The accredited representative 
requested that the veteran's claim be remanded to the RO so 
that the veteran could be afforded "up to date audiological 
testing."  The Board notes that VA Fast Letter 07-10 added 
questions to the VA audiological and ear disease examination 
worksheets which pertain almost wholly to tinnitus and made 
no alterations which would materially impact upon the 
applicable diagnostic criteria for the evaluation of the 
veteran's bilateral hearing loss disability.  

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge.  In October 2006, the veteran 
cancelled the scheduled hearing and withdrew his hearing 
request.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


II.  Bilateral Hearing Loss 

A.  Historical Review

The veteran served on a naval flight deck and experienced 
significant noise exposure.  The report of a November 2004 VA 
examination for compensation purposes states that the veteran 
was diagnosed with bilateral sensorineural hearing loss 
disability associated with his military noise exposure.  In 
December 2004, the VA established service connection for 
bilateral hearing loss disability and assigned an initial 
noncompensable evaluation for that disability.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2007).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

At the November 2004 VA examination for compensation 
purposes, the veteran complained of impaired hearing which 
made it difficult to hear the telephone without his hearing 
aids.  On audiological evaluation, the veteran exhibited pure 
tone thresholds, in decibels, as follows:






HERTZ



 
1000
2000
3000
4000
RIGHT

10
30
45
65
LEFT

20
25
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability associated with his military noise exposure.  

In his May 2005 Appeal to the Board (VA Form 9), the veteran 
advanced that:

The bilateral hearing loss of less than 
0% should be rated at 30%.  Or the 
bilateral hearing loss disability and 
tinnitus should be a combined 30% or 
more.  Without hearing aids I have a lot 
of difficulty hearing the phone ring or 
listening to people on the other line.  I 
also have a lot of trouble hearing the 
horns of vehicles witch (sic) warn me of 
danger.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
report of the December 2004 VA examination for compensation 
purposes conveys that the veteran exhibited Level II hearing 
in the right ear and Level I hearing in the left ear.  He did 
not have an exceptional pattern of hearing impairment as 
would necessitate the application of 38 C.F.R. § 4.86 (2007).  

The veteran's bilateral sensorineural hearing loss disability 
has been objectively shown to be manifested by no more than 
Level II hearing in the right ear and Level I hearing in the 
left ear.  The veteran advances that his bilateral hearing 
loss disability merits assignment of a 30 percent evaluation 
either alone or in combination with his tinnitus.  The Court 
has clarified that the "[a]ssignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions.  The clinical findings fall directly within the 
criteria for a noncompensable evaluation under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the 
Board concludes that an initial compensable evaluation is not 
warranted for the veteran's bilateral hearing loss 
disability.  


ORDER

An initial compensable evaluation for the veteran's bilateral 
hearing loss disability is denied.  


REMAND

In his November 2007 Informal Hearing Presentation, the 
accredited representative advances that the veteran's 
tinnitus was incurred secondary to his service-connected 
bilateral sensorineural hearing loss disability.  In 
reviewing the report of the November 2004 VA audiological 
examination for compensation purposes, the Board observes 
that while the examiner concluded that the veteran's 
"current tinnitus is NOT LIKELY the result of military noise 
exposure," she did not address the etiological relationship, 
if any, between the veteran's tinnitus and his 
service-connected bilateral sensorineural hearing loss 
disability.  .  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his tinnitus.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic tinnitus is etiologically related 
to and/or has increased in severity 
beyond its natural progression secondary 
to the veteran's service-connected 
bilateral hearing loss disability.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the issue of 
service connection for chronic tinnitus 
with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2007) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application to reopen, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


